DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/28/2020 and 07/01/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Specification
The disclosure is objected to because of the following informalities:
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.).
Examiner did not observe any section for Brief summary of the invention.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 10, 15, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE et al. (20110058771 A1).
Regarding claim 1, LEE et al. discloses (see Fig. 9) An optical system comprising: 
an optical demultiplexer (540); 
a collimating lens (121) optically coupled to the optical demultiplexer; 
a photodetector (see paragraph [0065] discloses 531a-531d ae photodiodes); and 
a focusing lens (132a-132d) optically coupled to the photodetector.

Regarding claim 8, LEE et al. discloses (see Fig. 9) the photodetector  (531a-531d) comprises a photosensitive element to receive light from the focusing lens (inherent to photo diodes, see paragraph [0065]).

Regarding claim 10, LEE et al. discloses (see Fig. 9) the photodetector (531a-531d) comprises a focusing element (132a-132d).

Regarding claim 15, LEE et al. discloses (see Fig. 1-9) The optical system is part of a data transmission receiver (see paragraph [0015] discloses the device as a transmitting and receiving module).

Regarding claim 17, LEE et al. discloses (see Fig. 1-9) the optical demultiplexer is configured to receive light from a fiber optic cable (122, see paragraph [0063]).

Regarding claim 19, LEE et al. discloses (see Fig. 1-9) the optical demultiplexer (640) is optically coupled to a fiber optic cable (122 as in Fig. 9), the fiber optic cable to direct light into the optical demultiplexer (as illustrated in Fig. 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3, 6, 9, 21 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over by LEE et al. (20110058771 A1) in view of Shikii et al.  (20080174845 A1).

Regarding claim 2, LEE et al. discloses the optical system as in claim 1 and does not teach the optical system comprising an optical diffusion element coupled to the optical demultiplexer, wherein the collimating lens is physically coupled to the optical diffusion element.
Shikii et al. discloses an optical diffusion element (7a-7c) coupled to the multiplexer (10), wherein the collimating lens (8a-8c and 4a-4c)) is physically coupled to the optical diffusion element.(7a-7c, see paragraph [0019]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produced physically attached optical system as disclosed by Shikii et al. and similarly assemble the system of Lee et al. in order to  provide an image forming apparatus that achieves a reduction of both the apparatus size and speckle noises at the same time by a simple and inexpensive configuration.

Regarding claim 3 , LEE et al. in view of Shikii et al. discloses the optical system as in claim 2 except an optically transparent epoxy, wherein the collimating lens is coupled to the optical diffusion element by the optically transparent epoxy.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use optically transparent epoxy to attached optical elements in order to reduce the size of optical system, since it was known in the art to use transparent epoxy or transparent glue or adhesive for forming the optical system.

Regarding claim 6, LEE et al. discloses (see Fig. 9) a collimating element (244a-c) optically coupled to the optical demux  (540) and the collimating lens (as in the Fig. 2  signal leaving from 24a-24d forms a collimated signal examiner has interpreted filters 244a-c performs similarly as collimated element).


Regarding claim 21, LEE et al. discloses the optical system as in claim 17 and does not teach the optical system comprising an optical diffusion element coupled to the optical demultiplexer, wherein the collimating lens is physically coupled to the optical diffusion element.
Shikii et al. discloses an optical diffusion element (7a-7c) coupled to the multiplexer (10), wherein the collimating lens (8a-8c and 4a-4c)) is physically coupled to the optical diffusion element.(7a-7c, see paragraph [0019]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produced physically attached optical system as disclosed by Shikii et al. and similarly assemble the system of Lee et al. in order to  provide an image forming apparatus that achieves a reduction of both the apparatus size and speckle noises at the same time by a simple and inexpensive configuration.

Regarding claims 26-29, the structural limitations therein are the same as those recited in claims 1-3, 6, 8-10, 15, 16, as rejected by LEE et al. in view of Shikii et al. above.
LEE et al. in view of Shikii et al. is silent to a method of directing light from and to optical demultiplexer of an optical device as per LEE et al. in view of Shikii et al..
However, one skilled in the art will recognize that method of directing light from and to optical demultiplexer of an optical device as disclosed  LEE et al. in view of Shikii et al. device will comprise Applicant’s recited steps of directing light to and from multiplexer.  Since only generic method steps and no specific method steps are claimed, the structure taught by LEE et al. in view of Shikii et al. meets Applicant’s recited method step limitations. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use device LEE et al. in view of Shikii et al. for transferring light to and from demultiplexer with the method of claims 29-29, since the method steps are obvious in light of the resultant structure.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over by LEE et al. (20110058771 A1) in view of Shikii et al.  (20080174845 A1) and as evidence by Kuznia et al. (20110097037 A1).

Regarding claim 4 , LEE et al. in view of Shikii et al. discloses the optical system as in claim 2 except an optically transparent epoxy, the collimating lens and the optical diffusion element are a single molded component..
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the collimating lens and the optical diffusion element in a single molded component., since it was known in the art to form two or more adjacently place optical element to form as single molded component for instance Kuznia et al. discloses use of molding to form a molded optical element to reduce the manufacturing cost (see paragraph [0039]).
 
 Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over by LEE et al. (20110058771 A1) as evident by Yajima  (20060159405 A1).

Regarding claim 18, LEE et al. discloses (see Fig. 9-10) An electronic device (optical communication network, see paragraph [0005]) comprising: 
a photonic device (as in Fig. 10) comprising: 
an optical demultiplexer (640), 
a collimating lens (244a-244d, as in the Fig. 2  signal leaving from 24a-24d forms a collimated signal examiner has interpreted filters 244a-c performs similarly as collimated element forming collimating lens) optically coupled to the optical demultiplexer and positioned to receive light from the optical demultiplexer, the collimating lens to collimate light received from the optical demultiplexer ; 
a photodetector comprising a photosensitive element, (see paragraph [0065] discloses 531a-531d ae photodiodes) the photosensitive element to convert received light into an electrical signal;; and 
a focusing lens (132a-132d) optically coupled to the photodetector, the focusing lens to receive light and focus the light towards the photosensitive element (as shown in Fig. 10, inherently  light signal from 640 transferred and focused on to photodiode 531a-531d).
Lee et al. does not disclose a processing device.
Yajima discloses an optical transceiver which utilizes computer for transferring data to and from the optical transceiver inherently having processing device as processor. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use processing device for transferring data to and from the transceiver device., since it was known in the art to use computer for transferring data from the optical device  for instance Yajima. discloses use of computer (see paragraph [0156]).

Allowable Subject Matter
	Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	As to claims 13-14, although the prior art teaches examples of light transferring using multiplexer/demultiplexer optical systems, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 13-14, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Birincioglu et al. (US 20080166136 A1) discloses Dual-lensed optical receiver assembly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742. The examiner can normally be reached Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        May 12, 2022

/Joseph P Martinez/Primary Examiner, Art Unit 2872